Exhibit 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED

EXCLUSIVE LICENSE AGREEMENT

by and between

BIOCLASSIFIER, LLC

and

NANOSTRING TECHNOLOGIES, INC.

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT (this
“Amendment”) is entered into and effective as of March 31, 2015 (the “Amendment
Date”), by and between Bioclassifier, LLC, a Missouri limited liability company
having an address at 226 Spencer Road, Saint Louis, MO, 63119 (“Bioclassifier”
or “Licensor”) and NanoString Technologies, Inc., a Delaware corporation having
an address at 530 Fairview Avenue North, Suite 2000, Seattle, WA 98109
(“NanoString” or “Licensee”).

WHEREAS, Bioclassifier and NanoString are parties to that certain Amended and
Restated Exclusive License Agreement dated July 7, 2010 (the “Original
Agreement”); and

WHEREAS, Bioclassifier and NanoString now wish to amend certain provisions of
the Original Agreement, in each case, as specifically set forth in this
Amendment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, Bioclassifier and NanoString agree as follows:

1.        Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings provided in the Original Agreement.

 

2.        A new row number 5 shall be added to Exhibit A and shall read as
follows:

 

“5.

USSN 61/650,209,

filed May 22, 2012

 

USSN 61/753,673

filed January 17, 2013

 

USSN 13/899,656

filed May 22, 2013

 

PCT/US2013/042157

filed May 22, 2013

Nano46 Genes and
Methods to Predict
Breast Cancer Outcome FERREE, Sean M.


STORHOFF, James J.

PARKER, Joel S.

ELLIS, Matthew J.

PEROU, Charles M.

BERNARD, Philip S.

NIELSEN, Torsten O.”



--------------------------------------------------------------------------------

3.        Except as specifically amended by this Amendment, the Original
Agreement shall remain in full force and effect in accordance with its terms.
The terms of this Amendment shall form an integral part of the Original
Agreement.

4.        This Amendment may be executed in one or more counterparts, and by the
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original and all of which, together with this writing, shall be
deemed one and the same instrument. This Amendment may be executed by facsimile
or PDF signatures, which signatures shall have the same force and effect as
original signatures.

5.        This Amendment and the Original Agreement, and all disputes and claims
arising under this Amendment and the Original Agreement, will be interpreted and
governed by the laws of the State of New York, without regard to its conflict of
laws principles, and the parties hereby consent to venue and to the exercise of
personal jurisdiction of a court, federal or state, within the State of New
York. It is not the intent of Licensor to incur by contract any liability for
the operations, acts, or omissions of Licensee, any Sub-licensee, or any third
party, and nothing in the Original Agreement or this Amendment shall be so
interpreted or construed. By way of clarification, the Parties do not intend the
foregoing sentence to modify the terms of Article 14 of the Original Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the Amendment Date.

 

NANOSTRING TECHNOLOGIES, INC. BIOCLASSIFIER, LLC By: /s/ Kathy Surace-Smith By:
/s/ Matthew Ellis Name:   Kathy Surace-Smith Name:   Matthew Ellis Title: Vice
President & General Counsel Title: Partner Date: 4/1/15 Date: 4/1/15